Case 4:11-cv-06714-YGR Document 442-21 Filed 06/01/21 Page 1 of 6




                 EXHIBIT U
Case 4:11-cv-06714-YGR Document 442-21 Filed 06/01/21 Page 2 of 6



                                                      VOLUME 1

                                                Pages 1 - 214

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable YVONNE GONZALEZ ROGERS, Judge

EPIC GAMES, INC.,           )
                            )
       Plaintiff,           )          NO. C-20-5640 YGR
                            )
  vs.                       )          Monday, May 3, 2021
                            )
APPLE, INC.,                )          Oakland, California
                            )
       Defendant.           )          BENCH TRIAL
____________________________)
APPLE, INC.,                )
                            )
       Counterclaimant,     )
  vs.                       )
                            )
EPIC GAMES, Inc.,           )
                            )
       Counter-Defendant.   )
____________________________)


               REPORTER'S TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff:              CRAVATH, SWAINE & MOORE, LLP
                            825 Eighth Avenue
                            New York, New York 10019
                      BY:   KATHERINE B. FORREST, ESQUIRE
                            GARY A. BORNSTEIN, ESQUIRE
                            YONATAN EVEN, ESQUIRE

                      (Appearances continued.)

Reported By:                Diane E. Skillman, CSR 4909, RPR, FCRR
                            Official Court Reporter


      TRANSCRIPT PRODUCED BY COMPUTER-AIDED TRANSCRIPTION


       DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:11-cv-06714-YGR Document 442-21 Filed 06/01/21 Page 3 of 6 133
                          SWEENEY - DIRECT / FORREST

 1   A.   I think it has various names referred to internally, but

 2   it is not marketed as a brand.

 3   Q.   Is Fortnite available as a native app?

 4   A.   Yes.

 5   Q.   On what platforms is Fortnite available as a native app?

 6   A.   Currently Windows, Xbox, PlayStation, Nintendo Switch, and

 7   Android.

 8   Q.   And prior to August 2020, was Fortnite available as a

 9   native app on any other platforms in addition to the ones you

10   just mentioned?

11   A.   Yes.   It was also available on iOS and macOS.

12   Q.   Why does Epic make Fortnite available on so many

13   platforms?

14   A.   Because Fortnite is a social experience.         The key to its

15   success and longevity is the ability for players to connect

16   with all of their friends, and so that requires supporting --

17   all -- not only the device that you might own as a gamer, but

18   all of the devices your friends might own in order to connect

19   to them.

20   Q.   Let's talk about the iOS platform.        What are the ways to

21   distribute a native app on the iOS platform?

22   A.   The iOS App Store is the general way of distributing

23   apps to consumers.     However, Apple makes a number of other

24   mechanisms available for limited purpose distribution.            For

25   example, to enterprise employees or to testers working on a


            DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:11-cv-06714-YGR Document 442-21 Filed 06/01/21 Page 4 of 6 134
                          SWEENEY - DIRECT / FORREST

 1   software development environment.

 2   Q.   In your experience is the enterprise way of distributing

 3   an iOS app open to consumers for native app distribution?

 4   A.   No.    Apple forbids its Apple enterprise program mechanisms

 5   of software installation on iOS from being used for consumer

 6   app distribution.

 7   Q.   You also mentioned a test environment.         Is that test

 8   environment available for consumers for native app iOS

 9   distribution?

10   A.   It is not available for general distribution of app to

11   consumers.     If a particular consumer were participating in a

12   small scale test, you might be able to access it that way.

13   Q.   Are you familiar with the term "sideloading"?

14   A.   Yes.

15   Q.   What does that mean?

16   A.   Sideloading refers to the ability to install software onto

17   a device from a source other than the platform's official

18   store.

19   Q.   Does iOS allow sideloading generally for consumers?

20   A.   iOS does not allow sideloading.

21   Q.   Does the macOS environment allow for sideloading?

22   A.   Yes.

23   Q.   Let's talk about something called a web app.          Are you

24   familiar with that term?

25   A.   Yes.


              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:11-cv-06714-YGR Document 442-21 Filed 06/01/21 Page 5 of 6 135
                          SWEENEY - DIRECT / FORREST

 1   Q.   What is a web app?

 2   A.   A web app is an application written to run within a web

 3   browser using the web browser as limited technologies for

 4   display, such as HTML and its limited abilities for

 5   programming such as JavaScript.        A web app will generally run

 6   within the web browser on different platforms.

 7   Q.   So how is a web app different from a native app?

 8   A.   A web app is limited to a set of APIs available within a

 9   web browser, which are considerably more limited and thus

10   powerful than the capability available to native apps, and

11   they also have memory limitations and other constraints

12   applied to them within this web browser environment.

13   Q.   Is Fortnite available as a web app?

14   A.   No.

15   Q.   Why not?

16   A.   Web apps are not nearly powerful enough to run the modern

17   3D real-time experience such as Fortnite.

18   Q.   Have you heard of the phrase "video game streaming"?

19   A.   Yes.

20   Q.   What does that phrase mean?

21   A.   Game streaming refers to an emerging usage scenario where

22   a user will attempt to play a game on a device while the

23   software for the game is actually running on its server,

24   hosted somewhere else in the cloud.        And instead of the

25   software running natively on the user's device, the user's


            DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
Case 4:11-cv-06714-YGR Document 442-21 Filed 06/01/21 Page 6 of 6




                      CERTIFICATE OF REPORTER

           I, Diane E. Skillman, Official Reporter for the

United States Court, Northern District of California, hereby

certify that the foregoing is a correct transcript from the

record of proceedings in the above-entitled matter.



                   _____________________________

              DIANE E. SKILLMAN, CSR 4909, RPR, FCRR

                         Monday, May 3, 2021




       DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
